DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
1.	The specification is objected because of the following reasons:
	In par. 0001: insert US Patent no. 10,692,930. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claim(s) 1-5 and 7-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jin et al. (US 2011/0002161).
Re claim 1, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device comprising: 
-a plurality of switch structures (70) comprising a switch layer (75) that is isolated from switch layers of neighboring switch structures (in neighbor memory cells 15); and 
-a plurality of memory structures (20) over the plurality of switch structures (70), each memory structure of the plurality of memory structures (20) comprising a phase change memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24) that extends between two or more adjacent memory structures (in neighbor memory cells 15), and the phase change memory layer (25) and the first memory electrode layer (22) being isolated from neighboring memory structures (15). 

    PNG
    media_image1.png
    281
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    209
    207
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    309
    218
    media_image3.png
    Greyscale

	Re claim 2, Jin teaches each memory structure (20) of the memory structures in series with a corresponding one of the switching structures (70) to each from one of a plurality of memory cells (15) (Fig. 1). 
	Re claims 3 & 7, Jin teaches a first plurality of electrically conductive lines (BL or WL) located under the plurality of switch structures (70); and a second plurality of electrically conductive lines (WL or BL) located over the plurality of memory structures (20), 
	Re claims 4 & 5, Jin teaches each of the plurality of switch structures (70) further comprise a first switch electrode layer (72) and a second switch electrode layer (74), and wherein the switch layer (75) is between the first switch electrode layer (72) and the second switch electrode layer (74); the second switch electrode layer (74) is in contact with the first memory electrode layer (22) (Fig. 7).
	Re claim 8, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device, comprising: 
-a plurality of switch structures (70) comprising a switch layer (75) between a first switch electrode layer (72) and a second switch electrode layer (74); and 
-a plurality of memory structures (20 in array 10) over the plurality of switch structures (70), each memory structure of the plurality of memory structures (20) comprising a memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24).
Re claims 9-12, Jin teaches the first switch electrode layer (72) & the switching layer (75) extend between two or more neighboring switch structures (in array 10); the second switch electrode layer (74) is isolated from neighboring switch structures (in array 10); and the first memory electrode layer (22) is isolated from neighboring memory structures (15) (in array 10), wherein the first memory electrode layer (22) is in contact with the second switch electrode layer (74) (Fig. 1). 
Re claims 13 & 14, Jin teaches the memory layer (25) & the second memory electrode layer (24) extend between two or more adjacent memory structures (15) (in array 10) (Fig. 1). 
Re claim 15, Jin teaches, Figs. 1, 2 & 7, [0026-0028, 0046], a memory device, comprising: 
-a memory cell (15) including a switch structure (70) and a memory structure (20), the switch structure (70) comprising a switch layer (75), and 
-the memory cell (20) comprising a memory layer (25) between a first memory electrode layer (22) and a second memory electrode layer (24); 
-a column line (WL) is above the memory cell (15) and coupled with the memory structure (20) of the memory cell; and 
-a row line (BL) is below the memory cell (15) and coupled with the switch structure (75) of the memory cell.
Re claims 16 & 17, Jin teaches the switch structure further comprises: a first switch electrode layer (72) and a second switch electrode layer (74) that are isolated from neighboring switch structures (in array 10); the switch layer (75) is between the first switch electrode (72) and the second switch electrode layer (74), wherein the switch layer is isolated from the neighboring switching structures (in array 10) (Fig. 1).
Re claims 18-20, Jin teaches the first memory electrode layer (22) is isolated from neighboring memory structures (15) and is in contact with the second switch electrode layer (74); the memory layer (25) and the second memory electrode layer (24) are isolated from neighboring memory structures (15); and the memory layer (25) comprises phase change memory layer (Fig. 1, 2 & 7, [0028]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Scheuerlein et al. (US 2010/0008124).
	The teachings of Jin have been discussed above. 
	Re claim 6, Jin teaches the first momory electrode layer and the second electrode layer comprise titanium nitride (TiN) [0029].  
	Jin does not the first and second switch electrode layers comprise titanium nitride (TiN) or carbon or both. 
	Scheuerlein teaches TiN as conductive material [0036]. 
	As taught by Scheuerlein, one of ordinary skill in the art would utilize the above teaching material to obtain TiN as material of switch electrode layers, because it has been held to be within the general skill of a worker in the art to select a known material on the  In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Scheuerlein in combination with Jin due to above reason. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894  
9/18/21